Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Claim Status
	Claims 1-4, 6-7, 9, 11-20 and 22-23, and 25 are pending.
	Claims 6-7, 11-20, 22-23, and 25 are withdrawn as being drawn to a non-elected invention.
Claims 5, 10, and 24 are newly cancelled. 
	Claims 1, 2, and 4 are currently amended.  
	Claims 1-4 and 9 are examined on the merits.

Response to Arguments – Claim Objections
	Applicant’s amendments filed 05/20/2022 overcome the objection of record.

Indefiniteness
Response to Arguments - Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims filed 05/20/2022 overcome the indefiniteness rejections of record.

Response to Arguments - Claim Rejections - 35 USC § 112 – Written Description
	Applicant’s arguments filed 05/20/2022 with respect to the written description rejection are not found to be persuasive.  
	Applicant’s arguments are summarized as follows:
The written description rejection is improper because applicants are not required to disclose every species encompassed by their claims even in an unpredictable art.  The written description must provide structural features common to the members of the genus which allows one of ordinary skill in the art to recognize members of the genus.
Applicant has shown three wheat Ms5 genomic sequences and two pairwise alignments of wheat MS5 genomic sequences which show that the sequences have at least 90% sequence identity with that of the sequence of SEQ ID NO: 16.  Applicant argues that this shows that applicant had possession of the genus of sequences as encompassed by the claims.

With respect to (1) above, applicant’s arguments are not persuasive because while the applicant’s claims have been narrowed to include all polynucleotide sequences having at least 90% identity to SEQ ID NOs: 16 and have provided sequences of three Ms5 sequences including SEQ ID NOs: 16, 21, and 29 including alignments of these three sequences they have not made clear which sequences are required for function/loss of function of the Ms5 polypeptides.  Male sterility follows very specific pathways in the plant and a specific gene must be mutated in the proper way in order to produce a male sterile plant.  Due to the length of the Ms5 coding sequences (1694 bp for SEQ ID NO: 16) a sequence sharing 90% identity would differ from SEQ ID NO: 16 by almost 170 base pairs and it is unclear based on the disclosure including the sequence alignments which motifs and residues must be conserved in a MS5 polynucleotide to confer the male fertility/sterility phenotype.  Therefore while applicants have provided embodiments of the invention they have failed to provide structural features required to recognize a MS5 polynucleotide.
With respect to (2) above, applicant’s arguments are not persuasive because while they have shown three members of the genus and alignments between them these alignments alone are not sufficient to allow the ordinary artisan to recognize a Ms5 polynucleotide.  In fact based on these alignments the ordinary artisan would not know which residues are required but may know which residues (about 680 to 700) may not be conserved.  Therefore, while applicant’s have demonstrated possession of some members of this genus they have failed to provide the information that would allow the ordinary artisan to recognize a Ms5 polynucleotide.

Written Description
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
	Claims 1-4 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
The claims are broad in the following aspects:
--claims 1-4 and 9 and 8, generically requiring the broad genus of “a polynucleotide that encodes a polypeptide having at least 90% or 95% sequence identity to SEQ ID NO: 19”, to have the functional activity of producing male-sterile wheat by inhibition.  The broadest reasonable interpretation of this limitation is a "a polynucleotide that encodes a polypeptide having at least 90% sequence identity to SEQ ID NO: 19". The lack of adequate description regarding the broad genus of polypeptides having at least 90% identity to SEQ ID NO: 19, is discussed below.
Applicant has described that wheat Ms5 is a male fertility/sterility related gene (Instant Application, Example 4, Page 55) which is located on the long arm of chromosome 3 of the wheat A genome.  Additionally, applicant has described an allele of Ms5 that gives rise to male sterility (Instant Application, Example 8, Page 65, Lines 13-25).  Further, applicants have described using sequence identity to locate putative a putative Ms5 gene in rice (Instant Application, Example 7, Page 59, Lines 5-12 and Table 4).  
Applicant also described putative Ms5 genes from 6 wheat cultivars including specific differences from the wildtype form of Ms5 (Instant Application, Page 65 Line 27- Page 66 Line 7) and shows alignment of the wheat MS5 amino acid sequence with those of barley, brachypodium and rice (Figure 2).    
However, Applicant has not sufficiently described the necessary structural features that must be retained by protein variants as to establish a structure-function relationship with respect to the specific function of enhancing pathogen resistance in a plant upon inhibition.  Applicant has not provided adequate description regarding the impact of a inhibiting any polypeptide having 90% or higher identity with SEQ ID NO: 19 in any plant species in the aspect of producing male-sterile wheat by inhibition.
Initially, it should be noted that the claimed genus of polypeptides are much broader in scope that the MS5 sequence listed in Fig. 2. The claims are drawn instead to a polypeptide sequence having 90% identity to SEQ ID NO: 19 of the instant application.  
Secondly, even members of the broad genus of proteins with the same structural features as SEQ ID NO: 19 may not have the claimed functional activity. For example, Zhao et al (Euphytica (2008): Vol. 159, pp. 403–410) teaches that the wheat plant genomes contain two types of Ms genes: three are dominant alleles and two including Ms5 (SEQ ID NO: 19 is drawn to a Ms5 polypeptide) that share a similar function with the instant sequence but do not share 90% sequence identity with SEQ ID NO: 19 (Zhao, Page 404, Column 1, First Full Paragraph).  
In view of the lack of description from the state of art regarding the specific function, it should be noted that at the time of the instant invention was made, Applicant has not provided even that much description as discussed above (i.e. regarding the domain structures, subcellular localization, and biochemical activities). 
Therefore, Applicants have not adequately described the structural features that are required to be retained by members of the claimed genus as to establish a structure-function relationship, or the structural features required to distinguish members of the claimed genus from other chemical structures.
The analysis will now turn to the second element of the court’s decision in Eli Lilly; namely, the description of a representative number of species.  The broadly claimed genus of protein variants is enormous in size. For example, the genus encompass any polypeptide having 90% identity with SEQ ID NO: 19. Since SEQ ID NO: 19 has 213 amino acids, 90% identity would permit as much as 21 amino acid substitutions, deletions, insertions or additions anywhere in the 213 positions of the polypeptide. Basic statistics dictates that even a single amino acid substitution to any of the other 19 kinds of amino acids randomly at any of the 213 positions would result in 19213 potential combinations, a number with 273 digits.
Given the virtually infinite structural variable associated with these embodiments, the claims read on an extremely broad and highly diverse structures.  Thus, in view of the analysis presented above, a skilled artisan would appreciate that the claims are directed to extremely broad and highly diverge genus of protein variants that are required to have the specific function of enhancing pathogen resistance in a plant upon inhibition.  
 In contrast, Applicant has only described a number of sequences having the various degree of sequence identity with SEQ ID NO: 19; and shown that a few of them have sequence identity to Ms5, and provided evidence for one species (SEQ ID NO: 19) as having the requisite function. In view of the functional divergence between even the members sharing much more common features than the mere sequence identity, and the large size and structural diversity associated with the claimed genus, Applicant has not described a representative number of species for the claimed broad genus as a whole. This point is particularly relevant because, as discussed above, the state of art speaks to the disconnection between the structure of the broadly claimed variants and the recited specific function.
Thus, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly. As a result, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.

Response to Arguments -Claim Rejections - 35 USC § 102
	Applicant’s amendments made 05/20/2022 overcome the anticipation rejections of record.

Response to Arguments -Claim Rejections - 35 USC § 103
	Applicant’s amendments made 05/20/2022 overcome the obviousness rejections of record.

Conclusion
All claims are rejected
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                 

/WEIHUA FAN/Examiner, Art Unit 1663